Citation Nr: 1529314	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-23 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1993 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In September 2011, the Veteran requested a videoconference Board hearing.  A hearing was scheduled for May 2015, and the Veteran was duly notified at his address of record, but did not appear or provide good cause for his failure to appear.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed lumbar spine disorder to service.


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a July 2009 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a December 2013 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file service treatment records, pertinent VA treatment records, and lay statements.  Some of his service treatment records are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of complete service treatment records was issued in July 2013.  The Veteran has been notified of this issue in a July 2013 letter and he has not advised VA that he has any additional service treatment records in his possession. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

A VA examination was conducted in November 2013 with an addendum provided in December 2013.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  For reasons discussed below, the Board finds that the examination with the addendum opinion is adequate for the purpose of deciding the claim on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the November 2013 VA examination report demonstrates that the Veteran has a current diagnosis of a lumbar strain.  

The Veteran's service treatment records (STRs) show that the Veteran was seen on March 1998 with complaints of low back pain for nine days following heavy lifting.  Physical examination revealed tenderness and limitation of motion.  He was treated with Motrin, heating pads, and back exercises.  Thus, an in-service event is established.  However, in a June 1998 physical examination report, the examiner checked that the spine was clinically normal.  In the associated report of medical history, the Veteran specifically denied ever having or having then recurrent back pain.  Further, he reported being in "excellent medical health."  See June 1998 Report of Medical History.  Thus, approximately three months after the complaint of back pain, the Veteran was denying having recurrent back pain, and a medical professional determined that the spine was normal.  Such is evidence against a finding that the March 1998 complaint of back pain was indicative of a chronic disability and supports a conclusion that the March 1998 complaint was an acute symptom.  The Board notes that the Veteran checked "yes" to having experienced other symptoms in the Report of Medical History, which means he put thought into his answers, including his specific denial of back pain.

Although the Veteran asserts that he has had back pain since service, the preponderance of the evidence is against a finding of continuing back pain.  For example, when the Veteran first sought VA compensation benefits in 2002, which was at the time he was being discharged from service, he sought compensation for orthopedic disabilities involving his left ankle and right and left knees.  The service treatment records support the fact that the Veteran was having pain issues with his left ankle and right and left knees.  The Veteran also sought compensation for a gastrointestinal disability and residuals of a vasectomy, both of which were documented in the service treatment records as being symptoms that were affecting him on a more regular basis.  Thus, the Veteran's application for compensation benefits in 2002 was consistent with the complaints regularly documented in the service treatment records.  

The Board finds that it is reasonable to conclude that had the Veteran had ongoing low back pain, he would have reported such symptoms on more than one occasion in service, and he would have included a claim for a back disability in his 2002 application for VA compensation benefits.  As noted above, he specifically denied recurrent back pain approximately three months after he complained of back pain, which would indicate he was not having back pain after the initial complaint.  The Veteran was seen in service for multiple medical complaints, and his allegation that he was self-medicating is not credible in light of the multiple medical complaints documented in the service treatment records.  In other words, the evidence establishes that the Veteran sought treatment for symptoms that were affecting him.

The conclusion of a lack of evidence of continuity of symptomatology is supported by post service medical evidence.  For example, the earliest documented evidence regarding a complaint of back pain following the 1998 in-service complaint is in May 2008.  At that time, the Veteran was seen by a private physician, and he reported that these symptoms he was experiencing (pain and tingling), which the examiner described as a pinched nerve, had been occurring for two months.  This would place the onset of such symptoms in 2008, which is approximately six years following service.  The Veteran did not report the onset of these symptoms as having occurred during service or even in close proximity to service, but rather a much more recent onset of these symptoms, which is years following service discharge.  This evidence tends to support the conclusion that the 1998 complaint of back pain was an acute symptom and is evidence that the Veteran did not continue to experience back pain after the 1998 complaint.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  This is additional evidence that tends to establish that the Veteran's low back symptoms did not have their onset in service.  

As the Board finds the evidence fails to show a continuous low back disability commencing in service, the question in this case becomes whether the current low back condition is otherwise etiologically related to service.  On this question, there is no competent medical evidence that supports the claim.  

The only competent medical evidence of record, the report from the November 2013 VA examination, is unfavorable to the Veteran.  After considering the Veteran's history, based on a review of his STRs and VA treatment records, the examiner opined that the Veteran's current low back disability is not caused by or a result of service.  In the December 2013 addendum opinion, the examiner supported this conclusion by noting that the Veteran's in-service complaint of low back pain was an acute problem.  Further, the examiner explained that there were no follow-up visits, further complaints of recurrent back pain on physical examinations, or documentation of a chronic back condition diagnosed in service.  The Board finds that the examiner's reliance on the lack of evidence between the 1998 in-service complaint and the post service low back disability is appropriate based on its conclusion above that the Veteran did not, in fact, have chronic low back problems since 1998.

To the extent that the Veteran himself believes that his current low back disorder is related to his active military service, the Board notes that he is competent to describe the symptoms associated with his diagnosed disorder, such as pain, which are readily observable by lay persons.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion regarding the etiology of his currently diagnosed low back disorder is not competent medical evidence.  The Board affords the November 2013 examination report probative weight since it considered the complete record including the acknowledged in-service injury.   

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, there is no reasonable doubt to resolve in his favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


